PER CURIAM.
While the circumstances attending the default in this case, and the vague statements of the defendant’s counsel, Who permitted the same, justly subjected him to criticism by; the special term, we have determined. in view of the perhaps serious consequences to his client, to open the default upon the following terms: The defendant, within 10 days from the entry of this order, must pay to the plaintiff the costs and disbursements of the trial or inquest, together with $10 costs and disbursements of this appeal, and $10 costs of the motion to open the default; the judgment herein to stand as security.